STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0344
VERSUS

PORTER MAJOR, JR. JUNE 7, 2022
In Re: Porter Major, Jr., applying for supervisory writs,

19th Judicial District Court, Parish of East Baton
Rouge, No. 07-99-0985.

 

BEFORE : McCLENDON, WELCH, AND THERIOT, JJ.

WRIT DENIED AS MOOT. The records of the East Baton Rouge
Parish Clerk of Court’s Office reflect that the district court
acted on relator’s motion to correct an illegal sentence on June
2, 2022.

PMc

COURT OF APPEAL, FIRST CIRCUIT

A.Snl

DEPUTY CLERK OF COURT
FOR THE COURT